DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Request for Continued Examination and Amendment filed June 3, 2021.  

This application is in condition for allowance.

Allowable Subject Matter

Claims 1, 3-10, and 12-18 are allowed.  

The following is a statement of reasons for allowance: the previously applied art of record, U.S. Patent No. 10276779 to Chang et al. (referred to hereafter as “Chang”) does not show the method and device as claimed.  In particular regarding claims 1 and 3-9, “Chang in Fig. 19…teaches forming a trapping layer (136) on the top electrode (124) and forming a cap layer (134). Chang however fails to disclose forming a first IMD layer on a substrate, forming a first metal interconnection in the first IMD layer, forming a MTJ on the first metal interconnection, and injecting a reacting gas to form a cap layer on the top electrode and adjacent to the MTJ and at the same time forming a trapping layer in the top electrode for trapping hydrogen, wherein the cap layer comprises a dielectric layer and contacts the first IMD layer directly, as recited in the amended claim 

Regarding claims 10 and 12-18, “Chang in Fig. 19…teaches a trapping layer (136) on the top electrode (124) and a cap layer (134). Chang however fails to disclose that a first IMD layer on a substrate, a first metal interconnection in the first IMD layer, a MTJ on the first metal interconnection, and a cap layer on the top electrode and the trapping layer, wherein the cap layer comprises a dielectric layer and contacts the first IMD layer directly, as recited in the amended claim 10 of the present invention. Instead, the cap layer (134) is made of conductive material while the cap layer (134) and the trapping layer (136) are essentially the same element” (third paragraph on page 7 of Applicant’s June 3, 2021 Amendment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826